Citation Nr: 0913626	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  03-03 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness, service-connected PTSD, and/or 
multiple medications used to treat service-connected 
conditions.

2.  Entitlement to an initial evaluation higher than 20 
percent for fibromyalgia.

3.  Entitlement to an effective date earlier than March 1, 
2002 for the grant of service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1986 to 
October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for fibromyalgia, assigning a 10 
percent rating effective July 14, 2002, and denied service 
connection for tension headaches.   In October 2005, the 
effective date for the grant of service connection for 
fibromyalgia was changed to March 1, 2002.

The headache issue has been modified, as reflected on the 
cover, based on the medical evidence of record and the 
Veteran's and his representative's contentions.

This case has been remanded three times by the Board.  In May 
2005, the Board remanded the issues of service connection for 
tension headaches, an earlier effective date for the grant of 
service connection for fibromyalgia, and an initial rating 
greater than 10 percent for fibromyalgia, for the issuance of 
a statement of the case. The Veteran requested a hearing but 
withdrew his request in February 2006.  A statement of the 
case was issued for all claims except the claim for an 
earlier effective date for the grant of service connection 
for fibromyalgia.

The Board remanded the issue of service connection for 
tension headaches for a VA examination in July 2007.  The 
requested development with respect to that issue was 
accomplished.

The RO granted an increased rating of 20 percent for 
fibromyalgia in November 2007, effective March 1, 2002.  The 
Veteran has not indicated that he is satisfied with this 
rating.  Thus, this claim is still before the Board. AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board remanded the claims for a third time in April 2008 
for issuance of another VA examination for tension headaches, 
as the previous Board remand had, in error, noted that the 
Veteran already was service-connected for migraine headaches; 
and for issuance of a statement of the case for the claim for 
an earlier effective date for the grant of service connection 
for fibromyalgia.

The Veteran's representative submitted a statement in 
February 2009 that she had never received the statement of 
the case for the claim for an earlier effective date for the 
grant of service connection for fibromyalgia.  She also 
stated that she wanted to know the status of the Veteran's 
pending claims for entitlement to an earlier effective date 
for irritable bowel syndrome and a total disability rating 
based on individual unemployability (TDIU).  The RO granted 
an earlier effective date of March 1, 2002 for the grant of 
service connection for irritable bowel syndrome in October 
2005.  The RO granted the TDIU claim in May 2006.  The RO 
also sent the Veteran a statement of the case for the claim 
for an earlier effective date for the grant of service 
connection for fibromyalgia in May 2008 but did not carbon-
copy the Veteran's attorney.  

The issues of an initial rating higher than 20 percent for 
fibromyalgia and entitlement to an effective date earlier 
than March 1, 2002 for the grant of service connection for 
fibromyalgia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's complaints of headaches are supported by 
objective signs that are perceptible to an examining 
physician; there has been more than a six-month period of 
chronicity; and there is no confirmed or probative diagnosis 
of record to account for the chronic headaches. 


CONCLUSION OF LAW

The criteria for service connection for headaches due to an 
undiagnosed illness have been met. 38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran submitted a claim for headaches in September 
1998.  He asserted that he has suffered from these headaches 
since 1991 (around the time of his discharge from active duty 
service).  In May 2006, his representative amended the claim 
to include headaches as secondary to undiagnosed illness, 
service-connected PTSD, and/or multiple medications used to 
treat his service-connected conditions.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service personnel records show the Veteran earned the 
Southwest Asia Service Medal with two Bronze Service Stars, 
an Air Assault Badge, and a Combat Infantryman Badge.  Thus, 
this shows the Veteran served in the Persian Gulf War and had 
combat service.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period. See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2007).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. See 38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity. See 38 C.F.R. § 3.317(a)(2), (3).

The Veteran has not asserted that his headaches are a result 
of an incident during combat.  Therefore, the combat 
presumption under 38 C.F.R. § 3.304(d) does not apply.

The service treatment records are negative for any findings 
or complaints of headaches.  A January 1989 periodic clinical 
evaluation shows a normal neurological examination.  The 
Veteran also stated that he had no frequent or severe 
headaches one year after discharge from active duty in 
October 1992 during his service in the Army Reserves.  
Therefore, there is no evidence of any direct in-service 
incurrence of headaches.

After service, the record shows medical treatment for 
headaches since 1997.  A June 16, 1997 private treatment 
record shows the Veteran had a history of a right frontal 
parietal head trauma while breaking through a screen door (as 
a police officer during a chase) in October 1996.  He had an 
apparent very delayed chronic subdural hematoma re-bleed and 
was admitted to a private hospital.  Right hemispheric edema 
was noted and he was on steroid/ Axid and Dilantin therapy.  
He had no gross seizure events but had persistent right 
facial and right hand paresthesia.  No vision changes were 
noted.  His upper grips were normal.  

Follow-up examination on June 23, 1997 showed the Veteran 
noted that his left arm and leg had become increasingly more 
tremulous and weak.  He complained of increasing headache, 
decreasing cognition, and some blurring of vision.  
Examination revealed the Veteran's cognition was slow and his 
speech was thickened.  His grip bilaterally was tremulous 
with more weakness on the left.  His gait was somewhat ataxic 
with complaints of pain in both lower extremities.  The 
assessment was chronic subdural hematoma with progressive 
neurological symptoms suggestive of possible expansion of 
subdural hematoma.  A June 23, 1997 computed tomography (CT) 
scan of the head was normal and showed complete resolution of 
the subdural hematoma. 

A July 1997 treatment record notes that the Veteran ran into 
a storm door on a drug raid and was sewed up and it was later 
discovered in May 1997 that he had a subdural hematoma.  The 
Veteran initially had right-sided headaches that had started 
again the previous weekend, with about 10 to 15 headaches 
with no dizziness.  This was primarily on the left side of 
the head but occasionally on the right side lasting anywhere 
from a couple of minutes to one hour.  Tylenol seemed to help 
with this.  He reported that his sense of taste, smell, and 
general sense of touch had been impaired since all of this 
started.  On neurological testing, cranial nerves II through 
XII were intact; visual fields were okay to confrontation; 
finger to nose testing was normal; and Romberg was negative.  
The assessment was headache, possibly related to subdural 
hematoma and steroid tapering.  It did not sound like 
migraines, as he had no aura or scotomata.

In July 1998, a private treatment record shows the Veteran 
complained of returning headache in the right parietal area 
for two week duration.  A December 1998 private disability 
evaluation notes the Veteran history of head injury and his 
complaints of having a lot of headaches at that time.  A 
March 1999 VA examination report shows the Veteran's 
complaints of headaches for three years.  He stated that he 
got these headaches three times a week but they went away in 
less than one half hour.  On physical examination, the head 
and face were normal.  The diagnosis was headaches.

A July 8, 1999 VA magnetic resonance imaging (MRI) report 
shows the Veteran had a questionable history of aneurysm.  On 
the basis of the examination alone, cerebral aneurysm could 
not be excluded and a magnetic resonance angiography (MRA) 
was recommended versus cerebral angiogram; but there is no 
such examination of record.  

A November 1999 VA neurosurgery clinic record shows the 
Veteran was alert and oriented times four and spoke 
coherently.  His cranial nerves II through XII were intact; 
his motor strength was 5/5 in all extremities; his sensory 
was intact; he had negative cerebellar signs; his deep tendon 
reflexes were intact; and there was negative drift.  It was 
noted that an MRA would be obtained to rule out aneurysm.

In July 2003, a VA Persian Gulf War Registry examination 
report shows the Veteran complained of daily headaches since 
1991, which were bitemporal and usually lasted for two 
minutes.  The diagnosis was multiple system complex of 
uncertain etiology including recurrent headache, and probable 
tension headache.  

A December 2004 VA neurological evaluation shows the Veteran 
reported that since he had been placed on strong medication 
to help with his fibromyalgia, his headaches were gone.  When 
he had them, he felt them like a twinge starting in the front 
of his head to the back, lasting about two minutes.  When at 
its worst, he had to stop his usual activities and on 
occasion, vomited.  He went to the emergency room twice, 
which was not helpful.  He was scheduled for a repeat MRI now 
that the headache was gone.  The examiner determined that 
based on the Veteran's history and the current status of the 
headaches being gone with the other pain medication he was 
taking, the headaches were not migraines, nor were they tics 
or paramyoclonus.  There also were not chorea or choreiform 
disorders suggested.  The diagnosis was headaches in the 
past, resolved at this time.  (There is no follow-up MRI 
study of record.)

An October 2007 VA examination report shows the Veteran 
stated he developed headaches in the 1990's with the 
headaches always being bitemporal.  He stated that the 
headaches were almost on a daily basis and had not changed 
since the inception in the mid 1990's.  The headaches lasted 
anywhere from an hour to sometimes all day and he treated 
them with Vicodin, Tramadol, and Motrin, which made the 
headaches tolerable.  He denied any head injuries.  The 
diagnosis was migraine headaches, which was as usual; the 
headaches had not changed.  The examiner determined that 
there was no evidence that there were any changes or any 
other type of headache besides the migraine headaches.  (It 
is noted that the Veteran misinformed the examiner about his 
history of head injury.)

A December 2008 VA examination report noted the findings 
reported in October 2007.  The Veteran stated that he started 
to have headaches in 1992 and also that he had a head injury 
in 1998, in which he sustained a subdural hematoma but had no 
surgery.  He continued to have daily headaches in the 
bifrontal and bitemporal area with no nausea or vomiting.  He 
took Hydrocodone, Tramadol, and sometimes Motrin for his hip 
and knee pain that helped his headaches, as well.  On 
physical examination, mental status and speech was intact.  
Cranial nerves II through XII were normal.  Motor examination 
showed normal strength throughout.  Reflexes were 1+ 
throughout; and sensory and cerebellar were intact.  The 
diagnosis was chronic daily headaches.  The examiner felt 
that the Veteran most likely had common migraines.  He now 
had daily headaches possibly related to analgesic use, which 
he took for orthopedic problems.  The Veteran's history of 
headaches started after his military career in 1992 and he 
denied any precipitating factors.  The examiner was unaware 
of any cause or effect in the military relating to his 
headaches.  Therefore, the examiner felt that it was less 
likely that the headaches were caused by the result of any 
specific factor in his military career.  Certainly, if the 
Veteran had common migraines, these might have occurred 
during that time; but since the Veteran stated he never 
really bothered with them or sought medical attention for 
them, the examiner could not make any correlation of events 
in his military causing his headaches.  

As far as whether the Veteran's headaches are the result of 
an undiagnosed illness presumptively related to his Persian 
Gulf War service, the record shows various findings to 
account for his headaches; however, most of the examination 
findings could not definitely state the cause of the 
Veteran's headaches.  Even though the Veteran's headaches in 
June 1997 were apparently caused by his subdural hematoma, 
this eventually resolved, while the headaches persisted.  The 
Veteran has stated that he has suffered from the same chronic 
daily headaches since the mid 1990's.  

Migraine headaches were not found likely in 1997, as there 
was no aura or scotomata; and neurological evaluation has 
been consistently normal in the head since 1997.  While a 
July 1999 VA MRI suggested a questionable history of 
aneurysm, this was never confirmed on clinical evaluation.  
The 2007 VA examiner determined that the Veteran had 
migraines as usual but did not base this opinion on any 
clinical evaluation; also a more careful review of the claims 
file would have shown that the Veteran had no previous 
diagnosis of migraine headaches, so stating "as usual" was 
inaccurate.  The 2008 VA examiner, who also determined that 
the Veteran had common migraine headaches, also did not base 
this on any clinical rationale.  The remaining records show 
findings of headaches and multisystem complex of uncertain 
etiology including recurrent headaches, in addition to 
probable tension headaches.  The 2004 VA examiner determined 
that, based on the Veteran's history and the current status 
of the headaches being gone with the other pain medication he 
was taking, the headaches were not migraines, nor were they 
tics or paramyoclonus.  There also were not chorea or 
choreiform disorders suggested.  These records do not show a 
confirmed diagnosis to account for the Veteran's headaches.  
See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The Veteran's headaches are chronic, as they have lasted 
since the mid 1990's.  See 38 C.F.R. § 3.317(a)(2), (3).

The headaches also have been objectively observed on 
treatment records dated from 1997 to 2008.  Additionally, 
there is no affirmative evidence that relates the headaches 
to another cause other than being in the Southwest Asia 
Theater of operations during the Persian Gulf War. See 38 
C.F.R. § 3.317(c). 

Resolving all doubt in the Veteran's favor, the Veteran's 
headaches are the result of an undiagnosed illness 
presumptively related to his service in Southwest Asia during 
the Persian Gulf War.  See 38 C.F.R. § 3.102.  For this 
reason, service connection for chronic headaches is 
warranted.  

The Veteran's service connection claim for headaches has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for headaches due to 
undiagnosed illness is granted, subject to the rules and 
payment of monetary benefits.




REMAND

In the April 2008 Board remand, the RO was instructed to 
provide the Veteran with a statement of the case (SOC) 
addressing his claim for an effective date earlier than March 
1, 2002 for the grant of service connection for fibromyalgia.  
The RO sent an SOC to the Veteran's last known address of 
record in May 2008 and a copy of this record is in the claims 
file.  The RO, however, did not send a copy of the SOC to the 
Veteran's attorney-representative.  The Veteran's attorney 
submitted a letter in February 2009 noting that the RO had 
not followed the Board's remand instructions of sending an 
SOC regarding the Veteran's claim for an earlier effective 
date for fibromyalgia.  She further noted that if such record 
was sent out, she never received a copy and requested one if 
it existed.

In efforts to keep the Veteran's representative informed of 
all developments of the Veteran's claim and to protect his 
due process rights and right to representation, another SOC 
should be issued to the Veteran and his attorney.  Unless 
specifically noted to the contrary, designations of an 
attorney as a representative will extend to all matters with 
respect to claims for benefits under the laws administered by 
VA.  38 C.F.R. § 20.603.

The issue of an initial rating greater than 20 percent for 
fibromyalgia remains deferred pending resolution of the 
effective date claim, as these matters are inextricably 
intertwined and VA is required to decide them together.  
Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his attorney 
representative a copy of the SOC 
addressing the claim for an effective date 
earlier than March 1, 2002 for the grant 
of service connection for fibromyalgia.  
Inform the Veteran and his representative 
that he must file a substantive appeal 
within the appropriate period of time in 
order to perfect his appeal. 38 C.F.R. § 
20.302(b).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


